As stated in the foregoing opinion, an interpretation of section 6819 of the Code of 1923 is not free from difficulty, and we are taken to task upon application for rehearing for considering the two provisions in the conjunctive. We realize that in doing this we placed upon the defendant the burden of proving a negative to make out a prima facie case of illegality and were perhaps led into this by the fact that there is no need to resort to the second provision until the first is proven. In other words, unless it was a marginal transaction, the statute does not apply. As to the conclusion reached in the present case, it matters not as to whether we properly construed section 6819 as requiring the defendant to prove both provisions, as the proof of the plaintiff established the fact that the contract was made in conformity to the "United States Cotton Futures Act," title 26, chapter 13, sections 731 to 752, inclusive, of the United States Code Annotated. In order, however, to avoid any misleading tendency of the original opinion, we will confess the error of construing it in the conjunctive, and, while awkwardly worded, we think the logical meaning of same is that proof of the first part of the section makes out a prima facie case of illegality of all forbidden transactions, but, in order to give force and effect to the legislative recognition of the federal act as to the sales of cotton, the prima facie case made out under the first part of the section may be met and overcome by proof that the contract was made under the "United States Cotton Futures Act," and which was done in the present case. Mullinix v. Hubbard (C. C. A.) 6 F.(2d) 109.
It is urged that the contract was not made in conformity with the federal statute, section 742 requiring a stamp and the payment of the tax imposed by section 733, and that it was therefore nonenforceable under the terms of section 743. We think counsel, in making this contention, overlooked section 735, which exempts contracts from the tax imposed by section 733, if made in conformity with section 734 and with the conditions set forth in said section 735.
The application for rehearing is overruled.
SAYRE, THOMAS, and BROWN, JJ., concur. *Page 101